


110 HRES 271 IH: Recognizing the heroism and sacrifice of

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 271
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Burgess submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the heroism and sacrifice of
		  Medal of Honor recipients, commending the efforts of the Medal of Honor Host
		  City Program in Gainesville, Texas, to celebrate and honor the contributions of
		  Medal of Honor recipients, and encouraging the expansion of the
		  program.
	
	
		Whereas the Medal of Honor is the highest award for valor
			 that can be bestowed upon a member of the United States Armed Forces for action
			 against an enemy of the United States;
		Whereas the people of the United States will forever be in
			 debt to the recipients of the Medal of Honor for their great courage,
			 selflessness, and sacrifice;
		Whereas the City of Gainesville, Texas, established the
			 Medal of Honor Host City Program in 2001 to recognize the contributions of
			 Medal of Honor recipients and invites Medal of Honor recipients to visit
			 Gainesville and covers their expenses during their stay in Gainesville;
		Whereas the City of Gainesville has hosted more than a
			 dozen Medal of Honor recipients in the last six years, and the Veterans of
			 Foreign Wars Post 1922 and community volunteers welcome Medal of Honor
			 recipients with open arms; and
		Whereas the City of Gainesville has begun outreach efforts
			 to encourage other communities in the United States to join the Medal of Honor
			 Host City Program: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the heroism and sacrifice of
			 Medal of Honor recipients;
			(2)commends the
			 efforts of the Medal of Honor Host City Program in Gainesville, Texas, to
			 celebrate and honor the contributions of Medal of Honor recipients; and
			(3)encourages the expansion of the Medal of
			 Honor Host City Program to communities throughout the United States.
			
